DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 2/7/19.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “323” has been used to designate both a polarization beam splitter and a beam splitter (See Figure 7).
Reference character “425” has been used to designate both a first observation unit and a further observation unit (See Figure 8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 7- Reference numerals 331, 335
Figure 8- Reference numerals 431, 433, 435
Figure 10- Reference numeral 517
Figure 11- Reference numerals 607, 609, 611, 613, 615, 617, 619, 621, 623, 625, 627, 629, 635
Figure 12- Reference numerals 719, 723, 725, 727, 729, 731.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 10- Reference numeral 535.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract is too long.  
Abstract, line 2- ‘The invention concerns an’ should read ‘An’
Abstract, line 3- ‘comprising’ should read ‘including’
Abstract, line 4- ‘comprises’ should read ‘includes’
Abstract, line 5- ‘comprising’ should read ‘including’
Abstract, line 6- ‘comprises’ should read ‘includes’
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "the focal position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the root-mean-square (RMS) wavefront error" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light direction" in line 23.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 5 recites the limitation "the focus of the first lens-element group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the focus of the first lens-element group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the sample side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the wavefront" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the measured wavefront" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, line 3- ‘an reference’ should read ‘a reference’  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
     A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 1 recites the broad recitation ‘less than 100 mλ’, and the claim also recites ‘preferably less than 20 mλ’ (See line 15) which is the narrower statement of the range/limitation.
Claim 2 recites the broad recitation ‘more than 500 Rayleigh lengths’, and the claim also recites ‘preferably more than 1000 Rayleigh lengths’ (See line 2) which is the narrower statement of the range/limitation.
Claim 2 recites the broad recitation ‘more than 500 Rayleigh lengths’, and the claim also recites ‘particularly preferably more than 2200 Rayleigh lengths’ (See lines 2-2) which is the narrower statement of the range/limitation.
Claim 14 recites the broad recitation ‘less than 100 mλ’, and the claim also recites ‘preferably less than 20 mλ’ (See line 7) which is the narrower statement of the range/limitation.
Claim 15 recites the broad recitation ‘less than 100 mλ’, and the claim also recites ‘preferably less than 20 mλ’ (See line 6) which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the 

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2012/0314196 A1 to He et al.
U.S. Patent Application Publication US 2007/0268592 A1 to Kam et al.
U.S. Patent No. 9651872 to Feldmann.
U.S. Patent No. 8730573 to Betzig.
U.S. Patent Application Publication US 2016/0003740 A1 to Tao et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
5/13/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872